In an action for a divorce and ancillary relief, the defendant appeals from so much of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated August 14, 2001, as awarded the plaintiff the sum of $17,443 as an attorney’s fee.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the trial court providently exercised its discretion in awarding an attorney’s fee to the plaintiff (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.